Title: Treasury Department Circular to the Collectors of the Customs, 5 August 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department,August 5th, 1791.
Sir,

Information has been given to me, that the Sloop Lurana, of Washington in North-Carolina, lately commanded by Thomas Eastwood, has been sold in Hispaniola to a person unknown, and there is some reason to apprehend that her certificate of registry has been disposed of with her, or retained for illicit purposes by the Captain. This certificate is numbered 28, and bears date at the port of Washington on the 9th day of December 1790. It states the vessel to be fifty three feet and one inch keel, eighteen feet two inches in breadth, five feet nine and a half inches in depth, and of the burden of forty six and two-thirds tons; that she has a round house, a billet head, and but one deck. Her late owner’s name is James Eastwood. Should this vessel arrive in your district, you are to detain the certificate of registry till you receive my instructions, and to withhold from the Sloop and cargo the allowances and benefits granted to Vessels of the United States. If Captain Thomas Eastwood should be on board, you will proceed against him, after the expiration of eight days, for the nondelivery of the register on the occasion of the change of property, agreeably to the 9th section of the registering act. It is said, however, that he has gone to France, and it is not therefore probable that he will appear in your district.

I have also received information, that the certificate of registry of the Schooner Fortitude, of New-York has been lost. The vessel having been stranded, and there being a possibility that the certificate of registry may have fallen into improper hands, it is necessary for me to put the Collectors on their guard, and to desire, that, if any vessel should enter with the certificate, it may be detained. It is No. 30, purports that the Schooner is of the length of fifty three feet, the breadth of seventeen feet four inches, the depth of six feet nine inches, and the burden of fifty two tons and one quarter, square sterned, round tucked, without badges, galleries or head, the property of George Scriba of New-York, commanded first by Roderick Latesta, afterwards by Christian Geerman, and registered in NewYork on the 24th of October 1789.
The papers which the legislature have directed to be prepared against their meeting, relative to the commerce of the United States, render it particularly necessary, that the returns of inward and outward tonnage, of decked vessels built in the several districts, of exports, and imports, should be made with as much expedition as may be found practicable, and that they be transmitted from time to time as soon as made up. No time ought to be lost in forwarding such as may be in arrear.
Having received information that the instruction communicated in my circular of the 30th November 1789, transmitting the opinions of Messrs. Jones and Harison, has not been universally complied with, it becomes necessary to ascertain in what instances there have been deviations. If any such therefore have taken place within your district, it is my wish to be made acquainted with them, and with the considerations upon which they have been founded.
It has also been stated to me, that in some districts a practice has obtained of measuring vessels of the United States previously registered, and of charging for such admeasurement. This, though perhaps within the letter of the law, does not appear to be within what may reasonably be supposed to be its true intent, and is of a complexion to excite dissatisfaction. It is with difficulty presumable, that the legislature could have intended to withhold credit from the acts and certificates of its own officers, so as to render an admeasurement in each district into which a vessel might happen to come necessary, and to subject the merchant to a repetition of the expence incident to that idea. The case of foreign vessels is different, because the documents they can produce are the acts of officers of another government. This practice therefore wherever it may have obtained is to be forborne; though if any reasons shall be offered in support of it they will be duly considered.
It will be satisfactory to receive a copy of the table of fees at each Custom-House, which is directed to be set up by the 54th section of the Collection Law. Uniformity in practice as to the article of fees is particularly desirable. The want of it has already been a source of complaint, and is of a nature to produce both discontent and censure. I am, Sir   Your most obedient servant,
Alex Hamilton
Enclosed is a return of the Consuls and Vice-Consuls of the United States for the use of your Office.
